401 So.2d 939 (1981)
Anthony SAWYER, Appellant,
v.
STATE of Florida, Appellee.
No. XX-303.
District Court of Appeal of Florida, First District.
August 4, 1981.
Rehearing Denied August 21, 1981.
*940 Michael Allen, Public Defender and Melanie Hines Alford, Asst. Public Defender, for appellant.
Jim Smith, Atty. Gen. and Raymond L. Marky, Asst. Atty. Gen., for appellee.
PER CURIAM.
Sawyer, convicted of first degree murder on a nolo contendere plea appeals his sentence urging that the trial judge erred in retaining jurisdiction without specifying his reason for doing so as required by Section 947.16(3)(a) Florida Statutes (1979). This issue was not presented to the trial court and in our opinion constitutes a procedural error, not a fundamental one. See Dunman v. State, 400 So.2d 838 (Fla. 5th DCA 1981); Smith v. State, 378 So.2d 313 (Fla. 5th DCA 1980). Although it might be more expeditious in the short run for us to decide the issue, see Gonzalez v. State, 392 So.2d 334 (Fla. 3d DCA 1981), we decline to do so because this is precisely the type of issue which can and should be resolved by trial judges with minimal legal and judicial labor.
Noble v. State, 353 So.2d 819 (Fla. 1977) does not compel a contrary result. Noble does not require that an appellate court correct all sentencing errors on direct appeal whether preserved or not, only those which are fundamental.
Accordingly, the appeal is dismissed without prejudice for Sawyer to raise this issue by motion pursuant to Florida Rule of Criminal Procedure 3.850.
MILLS, ERVIN and LARRY G. SMITH, JJ., concur.